DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 11, 12 and 13 are objected to because of the following informalities:  
Claim 1 recites “dispense atomized medicine or oxygen”. This should read “dispense the atomized medicine or the oxygen”. 
Claim 1 recites “the aperture” in the last line. This should read “the at least one aperture”. 
Claim 5 recites “in treat holder recess” in the last line. This should read “in the treat holder recess”. 
Claim 11 recites “into atomized medicine” in line 2. This should read “into the atomized medicine”. 
Claim 12, line 7 recites “produce atomized medicine”. This should read “produce the atomized medicine”. 
Claim 12 recites “the aperture” in line 15. This should read “the at least one aperture”. 
	Claim 13 recites “in liquid medicine” in line 2. This should read “in the liquid medicine”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites “a plurality of apertures”. It is unclear if the plurality of apertures are part of or in addition to “the at least aperture” recited in claim 1. For purposes of examination it has been interpreted as part of the “at least one aperture” of claim 1. The examiner recommends amending the claim to read “wherein the at least one aperture is a plurality of apertures”. 
	Claim 8 is rejected due to its dependency on claim 7.
	It is unclear if the liquid medicine is positively claimed or not in claim 12 line 5. The examiner is interpreting the claim as not positively claiming the liquid medicine and recommends amending “the liquid medicine receivable in the medicine reservoir” to read “the medicine reservoir configured to receive the liquid medicine”. 
	Claim 12 recites “the atomized spray” in line 17. There is a lack of antecedent basis for this claimed limitation. The examiner is interpreting this 
	Claims 13-18 are rejected due to their dependency on claim 12. 
Claim 15 recites method steps of using the apparatus starting line 8, “liquid medicine in the …”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). 
Claim 16 is rejected due to its dependency on claim 15. 
	Claim 17 recites “a plurality of apertures”. It is unclear if the plurality of apertures are part of or in addition to “the at least aperture” recited in claim 12. For purposes of examination it has been interpreted as part of the “at least one aperture” of claim 12. The examiner recommends amending the claim to read “wherein the at least one aperture is a plurality of apertures”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll et al. (US 6,626,168 B1)
Regarding claim 1, Carroll discloses:
A breathing treatment delivery device (figures 1-3) for providing atomized medicine or oxygen to a patient (col. 1, lines 43-48), the breathing treatment delivery device comprising: 
a supply device (64) including a dispensing end (the top end of 64 as shown in the annotated figure below), the supply device configured to dispense atomized medicine or oxygen through the dispensing end (col. 4, lines 30-40); 
a cap (portion attached to the top of the nebulizer as shown in the annotated figure below, including the elbow and mask) having a device side and a delivery side (see annotated figure below), the device side including an opening (at 62) receiving and in fluid communication with the dispensing end of the supply device (see figure 3); 
a treat holder (recess in 20 where 46 is inserted for holding pacifier/treat 40) positioned on the delivery side of the cap (see figure 3); and 
at least one aperture (27; alternatively opening within mask 20) defined in the delivery side of the cap adjacent the treat holder (see figure 3), a pneumatic passage formed through the cap between the opening in the device side of the cap and the aperture (see figure 3) (col. 4, lines 30-40).  

    PNG
    media_image1.png
    863
    1147
    media_image1.png
    Greyscale


Regarding claim 2, Carroll further discloses wherein the treat holder (as set forth for claim 1) includes a treat holder recess extending from the delivery side of the cap towards the device side of the cap (see figure 3, wherein the recess extends from the left towards the right side).  

claim 11, Carroll further discloses wherein the supply device (60) is a nebulizer configured to convert liquid medicine into atomized medicine which is emitted through the dispensing end (col. 4, lines 35-39).  

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peesay (US 6,526,966 B1)
Regarding claim 1, Carroll discloses:
A breathing treatment delivery device (figures 1-2) for providing atomized medicine or oxygen to a patient (col. 1, lines 51-61), the breathing treatment delivery device comprising: 
a supply device (19) including a dispensing end (the top end of 19 as shown in the annotated figure below), the supply device configured to dispense atomized medicine or oxygen through the dispensing end (col. 1, lines 51-61); 
a cap (22+23; portion attached to the top of the nebulizer as shown in the annotated figure below, including the conduit and mask) having a device side and a delivery side (see annotated figure below), the device side including an opening (at connection to 19) receiving and in fluid communication with the dispensing end of the supply device (see figure 2) (col. 1, lines 51-61); 
a treat holder (14; where 22 attaches to 15 as set forth in col. 2, lines 57-58) positioned on the delivery side of the cap (see figure 2); and 
at least one aperture (opening within mask 22) defined in the delivery side of the cap adjacent the treat holder (see figure 2), a pneumatic passage formed through the cap between the opening in the device side of the cap and the aperture (see figures 1-2) (col. 1, lines 51-61).  


    PNG
    media_image2.png
    1241
    1107
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US 6,626,168 B1) in view of Baer (US 4,192,307).
Regarding claim 3, Carroll discloses the claimed invention substantially as claimed as set forth for claim 2 above. Carroll discloses a pacifier disposed in the treat holder recess of the treat holder (see figure 3) but does not explicitly state that the device further comprises a candy disposed in the treat holder recess of the treat holder. 
However, Baer teaches that it is known to place candy within a pacifier (col. 2, lines 11-19), such that Carroll as modified with the sweets of Baer would comprise a candy disposed in the treat holder recess of the treat holder.
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Carrol such that the device further comprises a candy disposed in the treat holder recess of the treat holder as taught by Baer for the purpose of encouraging the infant to retain the nipple of the pacifier in their mouth (col. 1, lines 16-18).

claim 5, Carroll discloses the claimed invention substantially as claimed as set forth for claim 3 above. Carroll as modified further discloses wherein:  4826-1943-8199.1 19Attorney Docket No. 032656.87050 Customer No. 104982 
the candy (treat of Carrol modified with candy of Baer) includes a stick (46) having a proximal end (where 46 meets 42) and a distal end (portion that gets inserted into recess); 
a piece of candy is disposed on the distal end of the stick (within 40 of Carroll as taught by Baer); and 
the proximal end of the stick is receivable in treat holder recess of the treat holder (see figures 1-3 of Carroll).  

Regarding claim 6, Carroll discloses the claimed invention substantially as claimed as set forth for claim 5 above. Carroll as modified further discloses wherein the treat holder recess (as set forth above) in the treat holder and the stick (46) of the candy are sized to form an interference fit when the proximal end of the stick is received in the treat holder recess in the treat holder (see figure 3; col. 4, lines 18-22).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US 6,626,168 B1) in view of Baer (US 4,192,307) in further view of Bardach et al. (US 2003/0205234 A1).
Regarding claim 4, Carroll discloses the claimed invention substantially as claimed as set forth for claim 3 above. Carroll as modified does not explicitly state wherein the candy comprises a sugar free edible substance.  

Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Carrol such that the candy comprises a sugar free edible substance as taught by Bardach for the benefit of reducing tooth decay [0014].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US 6,626,168 B1)
Regarding claim 7, Carroll discloses the claimed invention substantially as claimed as set forth for claim 1 above. Carroll further comprising a plurality of apertures (27) defined in the delivery side of the cap adjacent the treat holder (see figure 2). While not described in Carroll’s specification as 27 being a plurality of apertures, figure 2, shows 27 as a plurality of apertures. The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the aperture 27 of Carroll to be a plurality of apertures as shown in figure 2 of Carroll since it reasonably taught based off of the drawings. This would provide a greater area for dispersing the nebulized medicament.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US 6,626,168 B1) in view of Cockerham (US 7,318,433 B2).
Regarding claim 8, Carroll discloses the claimed invention substantially as claimed as set forth for claim 7 above but does not explicitly disclose wherein the plurality of apertures are symmetrically spaced radially about the treat holder.  
However, Cockerham teaches that it is known to place a plurality of apertures (20) symmetrically around a pacifier (14) (see figures 3, 4), thus Carroll as modified by Cockerham would have 27 symmetrically around the recess for 46. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Carroll wherein the plurality of apertures are symmetrically spaced radially about the treat holder as taught by Cockerham as an alternative to concentrating apertures at the nasal region (col. 3, lines 5-23), both of which result in directing gas towards the infant to avoid waste of gas (col. 3, lines 18-21).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peesay (US 6,526,966 B1)
Regarding claim 9, Peesay further discloses wherein the cap has a central axis (see annotated figure below), and the treat holder (14) extends along the central axis of the cap (see annotated figure below). While not described in Peesay’s specification as 14 extending along the central axis of the cap, figure 2, shows 14 extending along the central axis of the cap (see annotated figure 2 below). The description of the article pictured can be relied on, in combination with 

Regarding claim 10, Peesay further discloses wherein the treat holder (14) is at least partially disposed within the pneumatic passage along the central axis of the cap (see figures 1-2, wherein 14 is within 22 which forms part of the pneumatic passage).

    PNG
    media_image2.png
    1241
    1107
    media_image2.png
    Greyscale



Claims 12, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US 6,626,168 B1) in view of Baer (US 4,192,307) in further view of Svoboda (US 4,746,067)
Regarding claim 12, Carroll discloses:

a nebulizer (64) including a pneumatic end (bottom end of 64), a dispensing end (the top end of 64 as shown in the annotated figure below) (col. 1, lines 43-48) the nebulizer operable to atomize medicine to produce atomized medicine through the dispensing end of the nebulizer (col. 4, lines 30-40); 
a cap (portion attached to the top of the nebulizer as shown in the annotated figure below, including the elbow and mask) disposed on the dispensing end of the nebulizer (see below), the cap comprising: 
a nebulizer side (labeled device side below) and a delivery side (see annotated figure below), the nebulizer side disposed on and in fluid communication with the dispensing end of the supply device (see figure 3);
a treat holder (20) disposed on the cap (see figure 3), the treat holder including a treat recess (recess in 20 where 46 is inserted) extending into the candy holder (see figure 3) in a direction from the delivery side of the cap toward the nebulizer side of the cap (see figure 3); and 
at least one aperture (27; alternatively also including opening within mask 20) defined in the delivery side of the cap adjacent the treat holder (see figure 3), the aperture fluidly communicating the nebulizer side of the cap with the delivery side of the cap to emit the atomized spray received from the nebulizer through the at least one aperture (see figure 3) (col. 4, lines 30-40). 


    PNG
    media_image1.png
    863
    1147
    media_image1.png
    Greyscale

Carroll discloses a pacifier disposed in the treat holder recess of the treat holder (see figure 3) but does not explicitly state that the device further comprises a candy disposed in the treat holder recess of the treat holder. 
However, Baer teaches that it is known to place candy within a pacifier (col. 2, lines 11-19), such that Carroll as modified with the sweets of Baer would comprise a candy disposed in the treat holder recess of the treat holder.
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Carrol such that the device further comprises a candy disposed in the treat holder recess of the treat holder as taught by Baer for the purpose of encouraging the infant to retain the nipple of the pacifier in their mouth (col. 1, lines 16-18).

Carroll is not explicit in the structure of the nebulizer and thus while may be inherent, does not explicitly disclose the medicine reservoir between the pneumatic end and the dispensing end, the liquid medicine receivable in the medicine reservoir. 
However, Svoboda teaches a nebulizer (figure 1) with a pneumatic end (bottom of figure 1) and a dispensing end (at 31) wherein the medicine reservoir (19) between the pneumatic end and the dispensing end (see figure 1), the liquid (7) medicine receivable in the medicine reservoir (19) (see figure 1). The nebulizer is Svoboda is modifying the nebulizer of Carroll. 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Carroll wherein the medicine reservoir between the pneumatic end and the dispensing end, the liquid medicine receivable in the medicine reservoir as this structure allows for the atomization of liquid medicaments (col. 1, lines 38-47).

Regarding claim 14, Carroll as modified discloses the claimed invention substantially as claimed as set forth for claim 12 above. Svoboda further discloses wherein the nebulizer (figure 1 of Svoboda) includes a pneumatic pathway (2 of Svoboda) extending through the medicine reservoir (see figure 1 of Svoboda).  

Regarding claim 15, Carroll as modified discloses the claimed invention substantially as claimed as set forth for claim 14 above. Svoboda further discloses wherein the medicine reservoir (19 of Svoboda) further comprises: 

a tapered cover member (21 of Svoboda) having a shape corresponding to a shape of the tapered lower floor (see figure 1 of Svoboda), and 
a medicine channel (22 which forms 6 of Svoboda) formed between the tapered lower floor and the tapered cover member (see figure 1 of Svoboda), 
wherein the pneumatic pathway (2 of Svoboda) extends through the tapered lower floor and the tapered cover member (see figure 1 of Svoboda), and during use of the nebulizer liquid medicine in the medicine reservoir is drawn into the pneumatic pathway via the medicine channel to atomize the liquid medicine with pressurized air passing through the pneumatic pathway (col. 3, lines 47-53 of Svoboda).  (col. 3, lines 26-38; col. 4, lines 52-60 of Svoboda)

Regarding claim 16, Carroll as modified discloses the claimed invention substantially as claimed as set forth for claim 15 above. Svoboda further discloses, further comprising a baffle (11 of Svoboda) positioned between the pneumatic pathway (2 of Svoboda) and the dispensing end of the nebulizer (at 31) (see figure 1 of Svoboda).  

Regarding claim 18, Carroll as modified discloses the claimed invention substantially as claimed as set forth for claim 12 above. Carroll further discloses wherein the device side of the cap is shaped to produce an interference fit with the dispensing end of the nebulizer (col. 4, lines 44-47).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US 6,626,168 B1) in view of Baer (US 4,192,307) in further view of Svoboda (US 4,746,067) in further view of Rizoiu et al. (US 2006/0240381 A1).
Regarding claim 13, Carroll as modified discloses the claimed invention substantially as claimed as set forth for claim 12 above, but does not explicitly disclose the device comprising a flavor capsule positioned within the medicine reservoir, the flavor capsule being dissolvable in liquid medicine placed in the medicine reservoir.  
However, Rizoiu teaches that it is known to condition a fluid with a flavor in order to achieve a desired flavor or scent [0098]-[0099] wherein the conditioning substance can be in the form of a tablet or capsule [0098].
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Carroll wherein the device comprises a flavor capsule positioned within the medicine reservoir, the flavor capsule being dissolvable in liquid medicine placed in the medicine reservoir as taught by Rizoiu for the benefit of achieving a desired flavor and/or scent [0099].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US 6,626,168 B1) in view of Baer (US 4,192,307) in further view of Svoboda (US 4,746,067) in view of Cockerham (US 7,318,433 B2).
claim 17, Carroll discloses the claimed invention substantially as claimed as set forth for claim 12 above but does not explicitly disclose wherein the plurality of apertures are radially spaced about the candy holder on the delivery side of the cap.  
However, Cockerham teaches that it is known to place a plurality of apertures (20) symmetrically around a pacifier (14) (see figures 3, 4), thus Carroll as modified by Cockerham would have 27 symmetrically around the recess for 46. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Carroll wherein the plurality of apertures are spaced radially about the treat holder on the delivery side of the cap as taught by Cockerham as an alternative to concentrating apertures at the nasal region (col. 3, lines 5-23), both of which result in directing gas towards the infant to avoid waste of gas (col. 3, lines 18-21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785